Title: To Thomas Jefferson from William Hilliard, 3 August 1825
From: Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston,
August 3. 1825
We regret to state, that previous to the reception of your last, our orders to Europe had all been completed and forwarded. The Books mentioned as having been received from England shall be countermanded, & if received in season, they will not be sent. It is unfortunate that you ordered the new edition of Stephens, by subscription, as copies are frequently sold much below the subscription price. The copy we have sent is extremely low. It has been sold in an inferior state of binding, in this city, for 200 dollars. We shall be happy to hear of, the safe arrival of the last shipment, & also of the copies of Coke or Littleton sent to Mr. Jones. These come lower than was contemplated. The Saxon Books have been ordered long since, & will ere long be received.Yours respectfully,Wm Hillard, for C. H. & Co